DETAILED ACTION
Vacuum Cleaner
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 3-18-2022 has been entered. Claims 1-22 are currently pending and have been examined. Claim 22 is newly added. Applicant’s amendment to claim 5 has overcome 112 rejection previously set forth in the Non-Final Office action mailed 12-22-2021
The previous 103 rejection has been withdrawn, and a new 103 rejection has been included. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7-10are rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (DE594234), hereinafter Hoover in view of Quan (CN 106419767 A) and IIes et al. (US 20130139349 A1)
Regarding claim 1, Hoover teaches a base (element 10, figure 1) having a suction opening (suction hood, para 0016), the base being configured to move along a surface to be cleaned (para 0016); and 
a brushroll (cylindrical rotating body 12, figure 1) positioned within the base, the brushroll being rotatable relative to the base about an axis (para 0016), and 
the brushroll including: 
a first end (see figure 1); 
a second end (see figure 1); 
an inflection point located along the axis between the first end and the second end (see annotated figure below); and 
a first material (bristles 15, figure 1) protruding radially away from the brushroll and having a first width, 
the first material extending between the first end and the second end, 
the first material wrapping around the brushroll with a pitch relative to the axis (figure 5), and 
the first material wrapping in a first direction between the first end and the inflection point and wrapping in a second direction between the inflection point and the second end (see figure 1),
 wherein the pitch of the first material wrapping in the first direction is opposite to the pitch of the first material wrapping the second direction (see figure 1).
However, Hoover fails to teach a first material is a plush cloth. 
Quan teaches cleaning device where there is brush that has soft bristles that are made from wool (“bristles 29 is soft brush, wool brush”, as defined Meriam Webster plush cloth is wool). 
Illes teaches using a cloth for agitator (see para 0010,0011) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Hoover to include the teachings of Quan where the first material is a plush cloth. This modification would improve the cleaning effect and reduce the chances of   the floor being marked up. 
	
Regarding claim 2, modified Hoover teaches the inflection point is about equidistant between the first end and the second end (see annotated figure above)
Regarding claim 3, modified Hoover teaches wherein the first material is received in a first recess (para 0018, the bristles 15 are connected to brushroll), the first material has a first length configured for collecting a first type (bristles 15 catch smaller debris) of debris from the surface to be cleaned.
Regarding claim 4, Hoover teaches a second material (ribs 14 para 0002-0004 0019) protruding radially away from the brushroll and having a second width greater than the first width (ribs are used to scrap tufts of hair up), the second material received in a second recess (where the ribs is arranged on the brushroll 12) and a third recess (space between ribs 14 and bristles 15, figure 1) such that the first recess is between the second recess and third recess.
Regarding claim 5 Hoover teaches the second has a second length greater than the first length configured for collecting a second type of debris from the surface to be cleaned (see claims the diameters of element 15 and 14 are disclosed to be different).
	Regarding claim 7, Hoover teaches first recess has a "v" shaped path wrapped around the brushroll such that the "v" shaped path extends between the first and second end and the inflection point corresponds to a tip of the letter "v" where the path changes directions (see figure 1, and annotated figure 1 above).
Regarding claim 8, Hoover teaches wherein the second recess and third recess follow the "v" shaped path (see figure 1).
Regarding claim 9, Hoover teaches the pitch of the first recess relative to the axis remains constant as the first recess wraps clockwise around the brushroll between the first end and the inflection point, and at the inflection point the pitch of the first recess relative to the axis changes direction and remains constant as the first recess wraps counter-clockwise around the brushroll between the inflection point and the second end (see figure 1, and annotated figure 1 above).
Regarding claim 10 modified Hoover teaches herein the brushroll further comprises a wall extending radially (see helical corrugations 17, figure 2) away from the brushroll, the wall having the "v" shaped path and adjacent to the first recess such that an entire area of an outer diameter of the brushroll is covered by the wall and the first and second material.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover et al. (DE594234), hereinafter Hoover in view of Quan (CN 106419767 A) and IIes et al. (US 20130139349 A1) further in view of Dittus (US 6108853 A).
Regarding claim 6, modified Hoover teaches all the limitations stated above but fails to disclose that second material is a row of bristles.
Dittus teaches a brushroll where there is second pair of rows of bristles (see figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the second material to be row of bristles. This modification would help brushroll cleaning more efficiently. 

Allowable Subject Matter
Claims 11, 20 and their dependent claims are allowed. 
Regarding claim 11, although the prior art discloses a vacuum cleaner brushroll that has an inflection point, and where the wall extends radially away from body, and direction of sloped path around the brushroll reverses at the inflection point, and where the brushroll has grooves, there is no teaching in the prior art of record that
would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate each of the grooves having a length, wherein the grooves are spaced around a circumference of the brushroll, and wherein the length of at least some of the grooves decreases as the sloped path approaches the inflection point.
	Regarding claim 20, although the prior art discloses a vacuum cleaner that has base with a suction opening, a brushroll removable from and insertable into the base, body a first a second, there is no teaching in the prior art of record that
would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate wherein the base includes an aperture through which the brushroll is removed, the aperture including teeth spaced around a circumference of the aperture, the teeth protruding parallel with the axis and away from the aperture towards the brushroll and for aligning with the body, and the teeth being configured to collect debris from the brushroll as the brushroll is being removed from the base through the aperture.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies different combination of prior art references, not applied in the prior rejection of record.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723